Citation Nr: 1131753	
Decision Date: 08/29/11    Archive Date: 09/07/11

DOCKET NO.  03-34 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal (GI) disorder, to include as secondary to a service connected Morton's neuroma or as an undiagnosed illness.  

2.  Entitlement to service connection a low back disorder, to include as secondary to a service connected Morton's neuroma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from May 1987 to October 1987, and August 1990 to December 1990.  

This matter comes before the Board of Veterans' Appeals (Board) from a December 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in pertinent part, declined to reopen a previously denied claim of service connection for canal stenosis of the lumbar spine (low back disorder) and denied service connection for peptic ulcer (GI disorder). 

These matters were previously before the Board in July 2006 and November 2009; in July 2006, the Board appears to have accepted the RO's reopening of the low back claim and proceeded with that claim on the merits.  The appellate issues were each time remanded for further development.

The issues have been re-characterized to comport with the evidence of record and the Veteran's ongoing contentions.

The appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Remand is required for compliance with VA's Duty to assist the Veteran in substantiating her claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

GI Disorders

In July 2006, the Board determined that there were additional potentially relevant service records which VA had not undertaken sufficient efforts to obtain.  Current records did show some digestive symptom complaints around the times of her active service.  Further, a VA examination was required to identify all current gastrointestinal disorders and to obtain a medical opinion regarding the relationship of any such to service.  

On remand, a February 2009 VA examination was provided.  This examination was found to be inadequate for adjudication purposes, as no sufficient rationale for the opinions expressed was provided.  Moreover, the Veteran had made new allegations, based on secondary service connection and service in Southwest Asia, which required consideration and medical opinions.  The examiner had identified Irritable Bowel Syndrome (IBS) as a potential current disability, and such was a listed condition among the "undiagnosed illness" provisions of 38 C.F.R. § 3.317.  

The examination obtained on remand in September 2010, with a February 2011 addendum, fails to comply with the Board's remand directives.  The examiner did not discuss whether medication for Morton's Neuroma may have aggravated any current gastrointestinal condition; the opinion was limited to whether there was a causal relationship.  Further, the examiner did not discuss the IBS diagnosis or offer any opinion as to the etiology of the condition.  A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Further remand is therefore required.

Low Back Disability

In July 2006, the Board determined that there were additional potentially relevant service records which VA had not undertaken sufficient efforts to obtain.  Further, a VA examination was required to identify all current low back disabilities and to obtain a medical opinion regarding the relationship of any such to service.  

In November 2009, the Board found that the rationale expressed by the examiner on remand was not adequate.  He had failed to fully address the Veteran's contentions of ongoing back strain and stress, and had relied solely upon the lack of documentary evidence of in-service injury.  The claim was again remanded for an opinion as to whether any current low back disability was caused or aggravated by service.

An examination was conducted in September 2010, and an addendum provided in November 2010.  Taken as a whole, the two reports comply with the directives of the 2009 Board remand.

Unfortunately, the Veteran raised, subsequent to the November 2009 remand, a new allegation.  She states that her current low back disability was caused or aggravated by her service connected Morton's Neuroma of the left foot.  A limp or irregular gait due to that disability has, she argues, contributed to the current back disability.  Treatment records and VA examination reports do document a limp.  Therefore, a further remand is required to address with specificity the Veteran's new allegation, as there is a possibility that a nexus may exist between the service connected disability and the low back disorder.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The appellant is hereby notified that if an examination(s) is scheduled for her in conjunction with this appeal, it is her responsibility to report for the examination(s) and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an examination by an appropriate medical professional to determine the nature and etiology of her current low back disorder.  All indicated tests and studies should be performed.  As to all low back disorders identified, the examiner is to provide an opinion as to whether it at least as likely as not is caused or aggravated by her service connected Morton's neuroma of the left foot, including an altered gait as indicated by the February 2010 VA examination report.  

The claim folder must be made available to the examiner for review in conjunction with the examination.  A detailed rationale for all medical opinions must be provided.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Schedule the Veteran for an examination by an appropriate medical professional to determine the nature and etiology of her current GI disorder.  All indicated tests and studies should be performed.  The following medical opinions are to be provided:

a)  Is it at least as likely as not that any identified GI disorder is had its onset during or is related to (caused or aggravated by) her active service.  The examiner must discuss the Veteran's in-service complaints of experiencing a "sour stomach" and whether such symptoms, even if unreported in the STRs or subjective in nature, were the first manifestations of her current GI disorder.  

b)  Is it at least as likely as not that any identified GI disorder is related to (caused or aggravated by) medications used to treat her service connected Morton's neuroma of the left foot.

c)  Does the Veteran currently have irritable bowel syndrome (IBS), and, if so, does the IBS manifest frequent episodes of bowel disturbance with abdominal distress?  See 38 C.F.R. § 4.114, Diagnostic Code 7319.  

The claim folder must be made available to the examiner for review in conjunction with the examination.  A detailed rationale for all medical opinions must be provided.

If the examiner feels that any requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Thereafter, any additional development needed should be accomplished and the claim should then be readjudicated.  If either of the claims remain denied, issue a supplemental statement of the case (SSOC) containing notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations, not previously provided, and allow an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
WILLIAM H. DONNELLY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

